Title: To Thomas Jefferson from George Hammond, 5 June 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 5th June 1793

I have received your letter of this date, upon which as well as on your former communication of the 15th. ulto., I shall have the honor of submitting to you some few observations in the course of two or three days. In the mean time I think it my duty to state to you a circumstance (connected with the subject of your letters) to the particulars of which I presume to request your immediate attention. The Ship William of Glasgow, Captain Leggett, was some time ago captured by a privateer Schooner named Le Citoyen Genêt fitted out at charleston, and was sent as prize to this port, but some doubts having been entertained with respect to the validity of the commission of the Schooner which made the capture (and which is now also in this harbour) a suit was instituted by the agent for the Owners of the Ship William in the district federal Court of this state, for the purpose of obtaining its opinion on this subject. Another point will also I understand be submitted to the court viz. that the Ship William was captured within the jurisdiction of the United States. Of the truth of this last mentioned fact of which I had prior information, I have now obtained such corroborating testimony as I am persuaded will be satisfactory to the general government of the United States, should the district Court deem itself incompetent either to the requisition or enforcement of the restitution of the vessel captured. In consequence of this suit the Ship William and the property on board are now under attachment by the Marshall of the district Court. The Court will give judgment on this question on Friday next. But if its decision be unfavorable to the restoration of the ship, I am apprehensive lest the attachment being taken off, the vessel may be sent to sea so speedily as to preclude the effect of any application relative to it which I may deem it expedient to make. I therefore venture to hope that the general government of the United States will either direct the attachment now subsisting to be continued or will adopt any other measures that may tend  to prevent the vessel from departing, until it shall have investigated and formed some determination on the evidence, which I shall lay before it without delay, in order to substantiate the fact of the Ship William having been captured within the jurisdiction of the United States.
As I expect at the same time to be enabled to offer testimony establishing a similar state of facts relative to the brig Fanny Captain Pyle now lying in this harbour, as a prize to another privateer fitted out at Charleston named the Sans culottes, and also under an attachment from the Marshall of the district Court, I hope that the general government will prevent that vessel also from sailing until that point can be ascertained. I have the honor to be with great respect, Sir, Your most obedient humble servant,

Geo. Hammond

